DECISION
The application of the above-named defendant for a review of the sentence of five years for robbery, imposed on August 31, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
This sentence appears proper, reasonable, and quite lenient, the crime, the individual, and the sentencing goals kept in mind, especially when it is considered the presumption is that the sentencing judge was correct in his determination, that the crime is one of violence punishable by possible imprisonment for life or years without limit, and defendant did receive a parole in August, 1968, which he violated in March, 1969.
We thank Pat Sherlock, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.